DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ANTHONY THOMPSON,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-326

                              [April 23, 2020]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 501996CF12453C.

  Anthony Thompson, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and GERBER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.